01-15-00939-CR
                                   CHRIS DANIEL
 9           &
                                HARRIS COUNTY DISTRICT CLERK
 $
                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
October 29, 2015
                                                                         11/5/2015 2:06:12 PM
JAMES STAFFORD                                                           CHRISTOPHER A. PRINE
                                                                                 Clerk
ATTORNEY OF RECORD
515 CAROLINE STREET
HOUSTON, TEXAS 77002

Defendant’s Name: ANDRES C. MACIAS

Cause No: 1483447

Court:   180™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal on Writ of Habeas Corpus filed: 10/22/2015
Ruling Made: 10/14/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JAMES STAFFORD

Sincerely,


'/S/N. Salinas
 Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     TAMERA PARKS (DELIVERED VIA E-MAIL)




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box4651 Houston, Texas 77210-4651
                                                          RECEIVED     10/21/2015 23:15
Oct-22-2015 10:08 AM Law Ofc of Stafford & Keyser 713-223-3933                                               2/9




                                                Cause No. 1483447

          EX PARTE                                         §                 180TH DISTRICT COURT
                                                           §
          ANDRES C. MACIAS                                 §                 HARRIS COUNTY, TEXAS


                                               NOTICE OF APPEAL

          TO THE HONORABLE JUDGE OF SAID COURT:

                Now comes Andres C. Marias, Defendant, by and through his undersigned counsel,
          and respectfully gives notice of his intent to appeal the trial court's order setting his bail at
          $350,000, thereby denying his requestedhabeas relief of bail set at $100,000.

                                                   Res]        illy submitted,


                                                  JAMES STAPFORD
                                                  STAFFORD, KEYSER, BROMBERG
                                                  National Cash Register Building
              FILED
               Chris Daniel
                                                  515 Caroline Street
                                                  Houston, TX 77002
                 District Clerk                   Tel:     713-228-3600
                 OCT 2 2 2015                     Fax:     713-223-3933
                                                  Email:   keyserstaf@aol.com
       Time:.                                     SBOT:    18996900
                  Harris County, Texas
        By.                                       Counselfor Defendant
                       Deputy




                                                                                 RECORDER’S MEMORANDUM
                                                                                 This instrument is of poor quality
                                                                                       at the time ofimaging
                                                     RECEIVED    10/21/2015 23:15
Oci-22-2015 10:08 AM Law Ofc of Stafford & Keyser 713-223-3933                                3/9




                                       CERTIFICATE OF SERVICE
              This is to certify that a true and correct copy of the foregoing was served upon the
          District Attorney's Office of Harris County, Texas, by hand delivery on October
          22, 2015




                                              JAMES STAFFORD
                                                  Cause No.        MMtL
THE STATE        OF   TEXAS                          A                         IN THE   I to    DISTRICT COURT

                                                                               COUNTY CRIMINAL COURT AT LAW NO.
                                                               20,5
                                                                               HARRIS COUNTY, TEXAS
                                        By_        HÿsCoJ nt¥i
                                                                   Teitaa
            TRIAL COURT’S CERTiFiCAÿfioNTJF~RE-FEND ANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
    | |       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
    I   |     is a plea-bargain case, and the defendant has NO right of appeal, [or]
              the defendant has waived the right of appeal.

                                                                                            [O 7Hÿ\ g
Judge                                                                       Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.

                                                                               A
Defendant                                                                   Defendant's Counsel

Mailing Address: _     f~lA /2YU          (
                                                           *   /
                                                                            State Bar of Texas ID number:
Telephone number:
                           -               APPEAL CARD

                       Mbÿ                       Cause No.
Jh
                    The State of Texas
                                yvs
                                              6LCAXÿ

Date Notice
Of Appeal: ,

Presentation:                          Vol.       Pg..

Judgment:                              Vol,        Pg-

Judge PresidingLÿLAÿLV/Uÿ
                                           KjLÿWWÿ.
Court Reporter
Court Reporter   _
Court Reporter   _
Attorney
on
   OJturaen
Attorney
on Appeal,                                         cD
                ppointed              Hired

Offense (/J          f£>tyL(!L
Jury Trial          Yes               No

Punishment,
Assessed     lASfU'A                                         n

Companion Cases             .
(If Known),

Amount of
Appeal Bond,

Appellant
Confined:           Yes'/        No

Date Submitted             (XT        2 6 2015
To Appeal Section

Deputy                                         IWF